UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7309



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LINO H. HAYNES, a/k/a Loni Haynes, a/k/a Nino,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:90-cr-00105-HCM-1)


Submitted: November 21, 2006              Decided:   December 1, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lino H. Haynes, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lino H. Haynes seeks to appeal the district court’s

May 11, 2004 order granting in part and denying in part his Fed. R.

Crim. P. 35(a) motion.   In criminal cases, the defendant must file

the notice of appeal within ten days after the entry of judgment.

Fed. R. App. P. 4(b)(1)(A); see United States v. Little, 392 F.3d

671, 680-81 (4th Cir. 2004) (applying ten-day appeal period to

appeal from Rule 35 ruling).     With or without a motion, upon a

showing of excusable neglect or good cause, the district court may

grant an extension of up to thirty days to file a notice of appeal.

Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).   The time period cannot be extended beyond that

forty-day time period.    See Little, 392 F.3d at 681-82 (holding

Rule 4(b) is jurisdictional; district court cannot extend time by

republishing order so that litigant can file timely appeal, despite

lack of notice).

          The district court entered its order on May 11, 2004.

The notice of appeal was filed on July 3, 2006.   Haynes failed to

file a timely notice of appeal, and the district court lacks

jurisdiction to grant Haynes’s motion to reopen and allow him to

note an appeal from the 2004 order.     Therefore, we dismiss the

appeal for lack of jurisdiction.    We dispense with oral argument

because the facts and legal contentions are adequately presented in




                               - 2 -
the materials before the court and argument would not aid the

decisional process.

                                                    DISMISSED




                            - 3 -